UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7657



JAMES ALLEN HAMMOND,

                                             Petitioner - Appellant,

          versus

RICHARD S. LINDLER, Warden; ATTORNEY GENERAL
OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-93-3345-2-8AJ)


Submitted:   November 30, 1995            Decided:   January 16, 1996


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James Allen Hammond, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The district court entered
its order on October 20, 1994; Appellant's notice of appeal was

filed on October 30, 1995. We note that on December 11, 1995, the

district court entered an order granting Appellant's October 30,

1995, motion for belated appeal. However, the time periods estab-
lished by Fed. R. App. P. 4 are "mandatory and jurisdictional."

Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978)
(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)), and

Fed. R. App. P. 4 does not provide the district court with juris-

diction to grant such an extension of the appeal period. Appel-

lant's failure to note a timely appeal or obtain an extension of
the appeal period deprives this court of jurisdiction to consider

this case. We therefore dismiss the appeal. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2